I N      T H E         C O U R T O F A P P E A L S
                                                                       A T K N O X V I L L E                                                      FILED
                                                                                                                                                 June 24, 1999

                                                                                                                                               Cecil Crowson, Jr.
                                                                                                                                               Appellate C ourt
                                                                                                                                                   Clerk

H   A   R R Y G I L L M A N a n d w i f e                                              )          L O U D O N C O U N T Y
S   A   U N D R A G I L L M A N , I n d i v i d u a l l y                              )          0 3 A 0 1 - 9 7 0 6 - C H - 0 0 2 3 9
a   n   d d / b / a T E N N E S S E E W A S T E                                        )
M   O   V E R S                                                                        )
                                                                                       )
             P l a i n t i f f s - A p p e l l a n t s                                 )
                                                                                       )
                                                                                       )
             v .                                                                       )          H O N . F R A N K        V .     W I L L I A M S ,     I I I ,
                                                                                       )          C H A N C E L L O R
                                                                                       )
L O U D O N C O U N T Y          C O M M I S S I O N a n d                             )
L O U D O N C O U N T Y          B O A R D O F Z O N I N G                             )
A P P E A L S                                                                           )
                                                                                        )         A F F I R M E D       I N P A R T ; V A C A T E D
             D e f e n d a n t s - A p p e l l e e s                                    )         I N P A R T ;         a n d R E M A N D E D




R O N A L D J . Z U K E R              a n d     K I M B E R L Y             R .       T A Y L O R          O F   K N O X V I L L E      F O R
A P P E L L A N T S

H A R V E Y        L .   S P R O U L     O F     L E N O I R           C I T Y         F O R        A P P E L L E E S




                                                                   O     P     I       N      I     O   N




                                                                                                                               G o d d a r d ,     P . J .




                         P l a i n t i f f s ,          H a r r y        a n d         S a n d r a          G i l l m a n ,      o w n e r s     o f

T e n n e s s e e        W a s t e     M o v e r s ,        a p p e a l            a        j u d g m e n t       o f    t h e     C h a n c e r y     C o u r t

o f      L o u d o n     C o u n t y     u p h o l d i n g             b o t h         t h e        v a l i d i t y      o f     L o u d o n     C o u n t y

z o n i n g        r e s o l u t i o n s       d e a l i n g           w i t h         w a s t e        d i s p o s a l        f a c i l i t i e s     a n d   t h e
L o u d o n         C o u n t y         B o a r d         o f       Z o n i n g             A p p e a l s ’             r e f u s a l             t o       g r a n t       a     p e r m i t

t o     a d d       a d d i t i o n a l             l a n d         t o         a     p r e s e n t l y               f u n c t i o n i n g                 d e m o l i t i o n

l a n d f i l l .



                            T h e       G i l l m a n s             o w n           a n d     o p e r a t e             a     d e m o l i t i o n                 l a n d f i l l           i n

L o u d o n         C o u n t y .                 T h e       c u r r e n t             l a n d f i l l               w a s     l i c e n s e d               b y       t h e     S t a t e

o f     T e n n e s s e e ,             D e p a r t m e n t                 o f       E n v i r o n m e n t                 a n d       C o n s e r v a t i o n ,

D i v i s i o n           o f     S o l i d         W a s t e           M a n a g e m e n t                 i n       1 9 9 3 .             O n       o r     a b o u t         J u l y       1 5 ,

1 9 9 5 ,       t h e       G i l l m a n s             e n t e r e d               i n t o       a     c o n t r a c t             f o r         t h e       p u r c h a s e           o f

a p p r o x i m a t e l y               e l e v e n           a c r e s             a d j a c e n t             t o     t h e i r           c u r r e n t           l a n d f i l l ,

w i t h     c l o s i n g             s u b j e c t           t o       t h e         p r o p e r t y               b e i n g       p e r m i t t e d               b y     a l l       l o c a l

a n d     s t a t e         a u t h o r i t i e s                 t o       o p e r a t e             a s       a     d e m o l i t i o n               l a n d f i l l .               T h e

G i l l m a n s           p l a n n e d           t o     u s e         t h i s         a d d i t i o n a l                 p r o p e r t y             a s       a n     e x p a n s i o n

o f     t h e i r         c u r r e n t           o p e r a t i o n .                   T h e         G i l l m a n s           i n t e n d e d               e n t r y         t o     b e

g r a n t e d         b y       t h e     s a m e         g a t e h o u s e                 a n d       i n t e n d e d             t h e         a d d i t i o n a l             l a n d         t o

b e     m a n a g e d           a s     p a r t         o f       t h e         o r i g i n a l             l a n d f i l l .                 O n       M a y       9 ,     1 9 9 6 ,         t h e

L o u d o n         C o u n t y         B o a r d         o f       Z o n i n g             A p p e a l s             d e n i e d           t h e       G i l l m a n s           a

p e r m i t         t o     u s e       t h i s         e l e v e n             a c r e s         a s       a       d e m o l i t i o n               l a n d f i l l .               I n

r e f u s i n g           t o     g r a n t         t h e         p e r m i t ,             t h e       B o a r d           r e l i e d           u p o n         L o u d o n         C o u n t y

Z o n i n g         R e s o l u t i o n             S e c t i o n               4 . 1 9 0         w h i c h           w a s     a d o p t e d               i n     1 9 9 5 .

S e c t i o n         4 . 1 9 0         r e a d s         i n       p a r t :



                            S e c t i o n 4 . 1 9 0 W a s t e                               D i s p o s a l             F a c i l i t i e s                 L o c a t i o n
            a n d         D e s i g n S t a n d a r d s

                            A .       P   u   r   p o s   e   .         T   h   e s   e s     t a     n d a r d s a r e                 e   s t   a   b l i   s   h e   d i n
            o   r   d e r     t   o m     a   i   n t a   i   n     t   h   e     i   n t e   g r     i t y o f r u r               a   l     L   o   u d o   n     C   o u n t y
            a   n   d p     r e   s e r   v   e     t h   e     h   e   a   l   t h   , s     a f     e t y a n d g e               n   e   r a   l     w e   l   f a   r e o f
            t   h   e c     o m   m u n   i   t   y r     e   s u   l   t   i   n g     f r   o m       t h e i m p r o             p   e   r     l   o c a   t   i o   n a n d
            d   e   s i g   n     o f     l   a   n d f   i   l l       o   p   e r   a t i   o n     s .     T h e s e             s   t   a n   d   a r d   s     a   p p l y
            t   o     t h   e     l o c   a   t   i o n   ,     b   u   f   f   e r   i n g     a     n d d e s i g n               r   e   s t   r   i c t   i   o n   s f o r
            a   n   y w     a s   t e     o   p   e r a   t   i o   n   ,       i n   c l u   d i     n g , b u t n o               t       l i   m   i t e   d     t   o

                                                                                                  2
d   e   m   o l   i   t i o   n   ,       s a   n i t a r           y ,     o r     s t r   u   c t   u r     a l     f   i   l l     w   a   s t   e
o   p   e   r a   t   i o n   s   .         N   o s i t             e s     h a l   l   b   e     a   p p     r o v   e   d     b   y     t   h e     L o u d         o   n
C   o   u   n t   y     B o   a   r d       o   f Z o n             i n g     A p   p e a   l   s     a s       a     s   p   e c   i a   l     e   x c e p t         i   o n
u   n   l   e s   s     t h   e     s     i t   e a n d               d e   s i g   n   c   o   m p   l i     e s     w   i   t h     t   h   e     m i n i m         u   m
p   r   o   v i   s   i o n   s     o     u t   l i n e d             i n     t h   i s     S   e c   t i     o n     a   s     w   e l   l     a   s t h o           s   e
r   e   g   u l   a   t i o   n   s       o f     a n y             s t a   t e     a g e   n   c y     e     m p o   w   e   r e   d     t   o     a d o p t
p   r   o   v i   s   i o n   s     f     o r     t h e             d e s   i g n     a n   d     l   o c     a t i   o   n     o   f     w   a s   t e
f   a   c   i l   i   t y     o   p e     r a   t i o n s           .       W h e   r e     d   i s   c r     e p a   n   c   i e   s     e   x i   s t b e           t w e e n
t   h   e     r   e   g u l   a   t i     n g     e n t i           t i e   s ,     t h e       s t   r o     n g e   r       p r   o v   i   s i   o n s h           a l l
a   p   p   l y   .

                                  B   .       L     o   c a     t i o   n     a   n d S i t e             D   e s i g     n     S t a     n d a r       d s
N   o       s   i t   e s     h   a   l l     b     e     a     p p r   o v   e   d f o r a               w   a s t e         d i s p     o s a l         f   a   c i l i t y
s   i   t   e     u   n l e   s   s     s   a i     d     s     i t e     c   o   m p l i e s w           i   t h t       h   e f o       l l o w       i n   g
m   i   n   i   m u   m s     t   a   n d   a r     d   s ,       a s     w   e   l l a s a n             y     s t a     n   d a r d       t h e         B   o   a r d         o f
Z   o   n   i   n g     A p   p   e   a l   s       d   e t     e r m   i n   e   s i s n e c             e   s s a r     y     i n       o r d e       r     t   o
m   a   i   n   t a   i n     t   h   e     c h     a   r a     c t e   r     o   f t h e c o             m   m u n i     t   y a n       d h e         a l   t   h ,
s   a   f   e   t y     a n   d       w e   l f     a   r e       o f     t   h   e i n h a b i           t   a n t s         o f t       h e a         r e   a   :

        1 .       S i t e m u s t h a v e                                           d i r e c t a c c e s s t o a n a r t e r i a l
o r c o l l e c t o r r o a d h a v i n g                                           a m i n i m u m p a v e m e n t w i d t h o f
2 4 ' .

          2 .     N o                     s i t e s h a l l b e a p p r o v e d                                   u n l e s s             p r o p e r t i e s
s u r r o u n d i n g                     t h e s i t e a r e s e r v e d b y                                     p u b l i c             u t i l i t y
w a t e r .

          3 .   E n t r a n c e s i n t o t h e l a n d f i l l                                                           o p e r a t i o n s h a l l b e
p a v e d a n d c u r b e d f r o m t h e c o n n e c t i o n                                                             o f t h e r o a d t o t h e
r e q u i r e d e n t r a n c e g a t e .

         4 .    S u i t a b l e l e f t t u r n l a n e s , a c c e l a n d d e c e l
l a n e s s h a l l b e p r o v i d e d a t t h e e n t r a n c e a s d e t e r m i n e d
b y t h e b o a r d o f z o n i n g a p p e a l s .

                5 .           A n         u n   d i     s t     u   r b e d       b u f f   e r       i   s r e       q u i r e       d       a l   o n g         t h e
p   e   r   i m e t e r         o     f     t   h e       s     i   t e .         A 3 0     0 '       b   u f f e     r s h a         l l       b   e
m   a   i   n t a i n e       d       o   n     t h     e       f   r o n t       o f t     h e       s   i t e       a n d a           2     0 0   ' b       u f f e r
a   l   o   n g t h e           r     e   m a   i n     i n     g     s i d   e     a n d     r   e   a   r l o       t l i n         e s     .       T h     e
p   u   r   p o s e o         f       t   h e     b     u f     f   e r a     r   e a i     s     t   o     v i s     u a l l y         s     c r   e e n       t h e
v   i   e   w o f t           h e         o p   e r     a t     i   o n f     r   o m a     d j   o   i   n i n g       p r o p       e r     t i   e s       a n d
p   u   b   l i c r o         a d     s   .       I     f       e   x i s t   i   n g v     e g   e   t   a t i v     e c o v         e r       i   s n       o t
s   u   f   f i c i e n       t       t   o     a d     e q     u   a t e l   y     s c r   e e   n       t h e       o p e r a       t i     o n     t h     e n
s   u   i   t a b l e         n u     r   s e   r y       s     t   o c k     s   h a l l     b   e       r e q u     i r e d .

         6 .    T h e p e r i m e t e r o f t h e s i t e s h a l l b e f e n c e d
w h i c h s h a l l n o t b e p e r m i t t e d i n t h e b u f f e r a r e a .

                7     .     A       g     a t e         h   o   u s e       o r     w e i   g h     s t a t       i   o   n     s h a     l   l   n o t           b   e
v   i   s   i b l     e t o         t     h e       r   o   a   d o r         o   t h e r     p   r o p e r       t   i   e   s .         A   n   o n - s         i   t e
t   i   r   e c       l e a n     i n     g s       y   s   t   e m s       h a   l l b     e     i n s t a       l   l   e   d a n       d     u s e d           d   u r i n g
t   h   e     h o     u r s       o f       o p     e   r   a   t i o n       i   n o r     d e   r t o           i   n   s   u r e       t   h a t d i           r   t o r
o   t   h   e r       a c c u     m u     l a t     i   o   n     o f       d e   b r i s     i   s n o t             d   e   p o s i     t   e d o n             t   h e
p   u   b   l i c       r o a     d       f r o     m       e   x i t i     n g     v e h   i c   l e s .

                                                                                        3
                          8     .       N   o w a       s   t   e d i       s   p o s   a l s i       t e s h a l l b e a p p r o v e d                 i f
            t   h   e s i       t   e i     s l o       c   a   t e d       w   i t h   i n 5         m i l e s ( a i r m i l e s ) o f                 a n
            e   x   i s t i     n   g o     p e r a     t   i   n g w       a   s t e     d i s p     o s a l s i t e .     T h i s
            r   e   q u i r     e   m e n   t s h       a   l   l n o       t     p r   e v e n t       t h e e x p a n s i o n o f a n
            e   x   i s t i     n   g a     p p r o     v   e   d l a       n   d f i   l l o p       e r a t i o n .

                    9 .     N o w a s t e d i s p o s a l s i t e s h a l l b e a p p r o v e d u n d e r
            t h i s R e s o l u t i o n u n l e s s s u c h s i t e i s d e v o t e d e x c l u s i v e l y
            i n t h e d i s p o s a l o f w a s t e g e n e r a t e d i n L o u d o n C o u n t y . .
            . .


                            A s       a     r e s u l t           o f       t h e       B o a r d       o f     Z o n i n g     A p p e a l s ’       d e n i a l       o f

t h e     l a n d f i l l             p e r m i t ,             o n       J u n e       5 ,     1 9 9 6 ,       t h e   G i l l m a n s       f i l e d       t w o

s u i t s       a g a i n s t             t h e     L o u d o n             C o u n t y         C o m m i s s i o n       a n d     t h e     L o u d o n       C o u n t y

B o a r d       o f       Z o n i n g         A p p e a l s .                   I n     t h e       f i r s t     s u i t ,     C h a n c e r y       C o u r t

d o c k e t         n u m b e r           9 2 3 9 ,         t h e         G i l l m a n s           r e q u e s t e d     t h a t     t h e       C h a n c e r y

C o u r t       d e c l a r e             S e c t i o n           4 . 1 9 0           o f     t h e     L o u d o n     C o u n t y       Z o n i n g

R e s o l u t i o n             i n v a l i d           f o r         f a i l u r e           o f     t h e     L o u d o n     C o u n t y       C o m m i s s i o n         t o

c o m p l y         w i t h         t h e     n o t i c e             r e q u i r e m e n t s             o f     T e n n e s s e e       C o d e     A n n o t a t e d

§   1 3 - 7 - 1 0 5 .                 F u r t h e r m o r e ,                   t h e       G i l l m a n s       s o u g h t     S e c t i o n       4 . 1 9 0       b e

d e c l a r e d           i n v a l i d           a s       i t       c o n t a i n s           u n c o n s t i t u t i o n a l           p r o v i s i o n s .

B o t h     p a r t i e s             f i l e d         M o t i o n s             f o r       S u m m a r y       J u d g m e n t .         O n     F e b r u a r y         6 ,

1 9 9 7 ,       t h e       C h a n c e r y             C o u r t           o f       L o u d o n       C o u n t y     h e a r d     a r g u m e n t         o n     b o t h

m o t i o n s .



                            T h e         T r i a l         C o u r t           h e l d       t h a t     t h e     n o t i c e     o f     t h e     p u b l i c

h e a r i n g           w a s       s u f f i c i e n t               t o       m e e t       t h e     r e q u i r e m e n t s       l a i d       o u t     i n

T . C . A .         §     1 3 - 7 - 1 0 5 .                     A s       t o     S e c t i o n         4 . 1 9 0 ,     B . 1     t h r o u g h       B . 8 ,       t h e

T r i a l       C o u r t           f o u n d       t h a t           a     r a t i o n a l           b a s i s     e x i s t s     f o r     t h o s e

p r o v i s i o n s             a n d ,       t h e r e f o r e ,                 t h e       p r o v i s i o n s       w e r e     n o t

u n c o n s t i t u t i o n a l .                       T h e         T r i a l         C o u r t       h e l d     t h a t     S e c t i o n       4 . 1 9 0 ,       B . 9

v i o l a t e d           t h e       C o m m e r c e             C l a u s e           o f     t h e     U n i t e d     S t a t e s       C o n s t i t u t i o n ,



                                                                                                4
b u t     t h e     T r i a l         C o u r t       f u r t h e r         h e l d       t h a t         t h i s       u n c o n s t i t u t i o n a l

s u b s e c t i o n           w a s     n o t     s o       e s s e n t i a l         o r       i n t e r w o v e n               w i t h     t h e     o t h e r

s u b s e c t i o n s           a s     t o     r e n d e r         t h e     e n t i r e         p r o v i s i o n               u n c o n s t i t u t i o n a l             a s

w e l l .         A s     a     r e s u l t       o f       t h e s e       f i n d i n g s ,             t h e       T r i a l       C o u r t       d i s m i s s e d

t h i s     c o m p l a i n t           a g a i n s t         t h e       L o u d o n       C o u n t y           C o m m i s s i o n           a n d       t h e

L o u d o n       C o u n t y         B o a r d       o f     Z o n i n g         A p p e a l s .



                          I n     t h e       s e c o n d       s u i t ,         C h a n c e r y           C o u r t         D o c k e t       N u m b e r         9 2 4 0 ,

t h e     G i l l m a n s         p e t i t i o n e d           t h e       C o u r t       b y       a     W r i t       o f       C e r t i o r a r i           s e e k i n g

r e v e r s a l         o f     t h e     d e c i s i o n           o f     t h e     L o u d o n           C o u n t y           B o a r d     o f     Z o n i n g

A p p e a l s       d e n y i n g         t h e       G i l l m a n s ’           r e q u e s t           t o     u s e       t h e       a d j o i n i n g

p r o p e r t y         a s     a n     e x p a n s i o n           o f     t h e i r       d e m o l i t i o n               l a n d f i l l .             U p o n       t h e

i n i t i a l       h e a r i n g ,           t h e     T r i a l         C o u r t       r e m a n d e d             t h e       c a u s e     t o     t h e       L o u d o n

B o a r d     o f       Z o n i n g       A p p e a l s         f o r       t h e     p u r p o s e             o f     r e c o n s i d e r i n g             a n d

s p e c i f y i n g           t h e     p r o v i s i o n s             w i t h     w h i c h         t h e       G i l l m a n s ’           a p p l i c a t i o n

f a i l s     t o       c o m p l y .           T h e       C o u r t       f u r t h e r         o r d e r e d           t h a t         u p o n     s u c h

r e c o n s i d e r a t i o n ,               e i t h e r       p a r t y         c o u l d       m o v e         f o r       a     f u r t h e r       h e a r i n g .




                          O n     N o v e m b e r           1 8 ,       1 9 9 7 ,     t h e       G i l l m a n s ’               r e a p p e a r e d         b e f o r e

t h e     L o u d o n         C o u n t y       B o a r d       o f       Z o n i n g       A p p e a l s             a n d       r e q u e s t e d         s e v e r a l

v a r i a n c e s         a s     p a r t       o f     t h e i r         p e r m i t       r e q u e s t .               T h e       B o a r d       o f     Z o n i n g

A p p e a l s       r e f u s e d         t o     g r a n t         a     v a r i a n c e         r e d u c i n g             t h e       b u f f e r       z o n e s

e s t a b l i s h e d           i n     S e c t i o n         4 . 1 9 0 B . 5         o f       t h e       Z o n i n g           R e s o l u t i o n .

F u r t h e r m o r e ,           t h e       B o a r d       o f       Z o n i n g       A p p e a l s           f o u n d         t h a t     t h e       G i l l m a n s ’

r e q u e s t       s o u g h t         t h e     e s t a b l i s h m e n t               o f     a       n e w       l a n d f i l l         i n s t e a d         o f     t h e

e x p a n s i o n         o f     a     p r e s e n t l y           o p e r a t i n g           l a n d f i l l .                 T h e     B o a r d       o f     Z o n i n g



                                                                                      5
A p p e a l s       a l s o     r e f u s e d           t o     w a i v e     t h e       f i v e         m i l e       d i s t a n c e         l i m i t a t i o n

f o r   n e w       l a n d f i l l s           s e t     o u t     i n     Z o n i n g         P r o v i s i o n             4 . 1 9 0 B . 8 .           T h e

B o a r d     o f     Z o n i n g         A p p e a l s         g r a n t e d       v a r i a n c e s             t o     a l l     o t h e r

s u b s e c t i o n s         o f       Z o n i n g       R e s o l u t i o n           4 . 1 9 0 ,         b u t       d e n i e d       t h e       r e q u e s t e d

s p e c i a l       e x c e p t i o n           a n d     d e n i e d       t h e       p e r m i t         t o     e s t a b l i s h           a     n e w

l a n d f i l l       b e c a u s e           t h e     p r o p o s e d       l a n d f i l l             v i o l a t e d         s u b s e c t i o n s             f i v e

a n d   e i g h t       o f     S e c t i o n           4 . 1 9 0 B .



                        T h e       G i l l m a n s           t h e n     f i l e d       a     M o t i o n         f o r       F u r t h e r         H e a r i n g         i n

o r d e r     t o     s e e k       a     r e v e r s a l         o f     t h e     B o a r d         o f       Z o n i n g       A p p e a l s         d e n i a l         o f

t h e   v a r i a n c e s           p e r t a i n i n g           t o     t h e s e       t w o       s u b s e c t i o n s             o f     t h e     Z o n i n g

R e v o l u t i o n .           O n       A p r i l       2 0 ,     1 9 9 8 ,       t h e       C h a n c e r y           C o u r t       o f       L o u d o n

C o u n t y     h e a r d       a r g u m e n t s             r e g a r d i n g         t h e       d e n i a l         o f     t h e     v a r i a n c e s .

T h e   C h a n c e r y         C o u r t         a f f i r m e d         t h e     B o a r d         o f       Z o n i n g       A p p e a l s         a s     t o     i t s

i n t e r p r e t a t i o n             t h a t       t h e     G i l l m a n s ’         p e r m i t           r e q u e s t       c o n s t i t u t e d             a n

a p p l i c a t i o n         f o r       a     n e w     l a n d f i l l         i n s t e a d           o f     t h e       e x p a n s i o n         o f     a n

e x i s t i n g       l a n d f i l l .               F i n d i n g       t h i s       i s s u e         t o     b e     d e t e r m i n a t i v e ,               t h e

T r i a l     C o u r t       r e n d e r e d           j u d g m e n t       i n       f a v o r         o f     t h e       D e f e n d a n t s         a n d

d i s m i s s e d       t h e       G i l l m a n s ’           P e t i t i o n         f o r       C e r t i o r a r i .



                        T h e       G i l l m a n s           a p p e a l     t h e       d i s m i s s a l             o f     t h e     f i r s t       s u i t ,

C h a n c e r y       C o u r t         d o c k e t       n u m b e r       9 2 3 9 ,         a s     s u c h       d i s m i s s a l           p e r t a i n s         t o

t h e   n o t i c e       o f       t h e       p u b l i c       h e a r i n g         a n d       t o     t h e       c o n s t i t u t i o n a l i t y               o f

Z o n i n g     R e s o l u t i o n             s u b s e c t i o n s         4 . 1 9 0 B . 5             a n d     B . 8 .         T h e       G i l l m a n s         d o

n o t   a p p e a l       t h e         c o n s t i t u t i o n a l i t y               o f     t h e       o t h e r         s u b s e c t i o n s           o f

Z o n i n g     R e s o l u t i o n             4 . 1 9 0       b e c a u s e       t h e       B o a r d         o f     Z o n i n g         A p p e a l s         h a s

s i n c e     g r a n t e d         t h e m       a     v a r i a n c e       t o       t h o s e         s u b s e c t i o n s           u p o n       r e m a n d         b y



                                                                                    6
O r d e r       o f     t h e     C h a n c e r y           C o u r t       i n     t h e       s e c o n d       s u i t ,     C h a n c e r y         C o u r t

d o c k e t       n u m b e r         9 2 4 0 .           T h e     G i l l m a n s           a l s o     a p p e a l       t h e     C h a n c e r y

C o u r t ’ s         d i s m i s s a l           o f     t h e i r       P e t i t i o n         f o r     C e r t i o r a r i         i n     c a u s e

n u m b e r       9 2 4 0 .



                          T h e       G i l l m a n s           p r e s e n t       t h e       f o l l o w i n g         i s s u e s       f o r     r e v i e w :



            1 .         W h e t h e r         t h e       1 5     d a y     n o t i c e         r e q u i r e m e n t         o f     t h e     T e n n e s s e e

C o d e     A n n o t a t e d           §     1 3 - 7 - 1 0 5 ( b ) ( 1 )               a p p l i e s       t o     t h e     p u b l i s h i n g         o f     a

c o m p l e t e         s u m m a r y         o f       t h e     p r o p o s e d           a m e n d m e n t       s u c h     t h a t       f a i l u r e       t o

s o     t i m e l y       p u b l i s h           s a i d       s u m m a r y       r e s u l t s         i n     t h e     i n v a l i d i t y         o f     t h e

a d o p t e d         a m e n d m e n t .



            2 .         W h e t h e r         a     z o n i n g         r e s o l u t i o n         r e q u i r i n g         a n     u n d i s t u r b e d

b u f f e r       z o n e       o f     3 0 0       f e e t       o n     t h e     f r o n t       o f     a     s i t e     a n d     2 0 0       f e e t     a l o n g

t h e     s i d e       a n d     r e a r         l o t     l i n e s       i s     a r b i t r a r y ,           c a p r i c i o u s ,

u n r e a s o n a b l e           a n d       u n c o n s t i t u t i o n a l .



            3 .         W h e t h e r         t h e       d e n i a l       o f     a       v a r i a n c e       r e q u e s t       w a s     i m p r o p e r

w h e n     n o       m a t e r i a l         e v i d e n c e           w a s     p r e s e n t e d         t o     s u p p o r t       t h e       d e c i s i o n

b y     t h e     B o a r d       o f       Z o n i n g         A p p e a l s .



            4 .         W h e t h e r         a     z o n i n g         r e s o l u t i o n         p r o h i b i t i n g           a p p r o v a l       o f     a n y

l a n d f i l l         i f     t h e       s i t e       i s     l o c a t e d         w i t h i n       f i v e     m i l e s       o f     a n     e x i s t i n g

l a n d f i l l         i s     c o n s t i t u t i o n a l .




                                                                                        7
              5 .       W h e t h e r           e x p a n d i n g           t h e       b o r d e r s       o f       a n     a l r e a d y         e x i s t i n g

l a n d f i l l         t o       a d d       l a n d     a p p u r t e n a n t               t h e r e t o       c o n s t i t u t e s             a n       e x p a n s i o n

o f     a n     e x i s t i n g           l a n d f i l l .



              6 .       W h e t h e r           t h e     d e n i a l           o f     c e r t a i n       v a r i a n c e           r e q u e s t s           b y     t h e

B o a r d       o f     Z o n i n g           A p p e a l s         w a s       i m p r o p e r         w h e n       s a i d     d e n i a l           e f f e c t i v e l y

d e p r i v e s         t h e       l a n d       o w n e r         o f     t h e       b e n e f i c i a l           u s e     o f     h i s       l a n d .



                            S u m m a r y         j u d g m e n t           i s       r e n d e r e d       i n       f a v o r       o f     a     p a r t y         u p o n     a

s h o w i n g         " t h a t         t h e r e       i s     n o       g e n u i n e         i s s u e       a s     t o     a n y       m a t e r i a l           f a c t

a n d     t h a t       t h e       m o v i n g         p a r t y         i s     e n t i t l e d         t o     a     j u d g m e n t           a s     a     m a t t e r

o f     l a w . "             T e n n . R . C i v . P .               5 6 . 0 3 .             N o   p r e s u m p t i o n             o f     c o r r e c t n e s s

a t t a c h e s         t o       d e c i s i o n s           g r a n t i n g           s u m m a r y       j u d g m e n t s           b e c a u s e           t h e y

i n v o l v e         o n l y       q u e s t i o n s           o f       l a w .         T h u s ,       o n     a p p e a l ,         w e       m u s t       m a k e     a

f r e s h       d e t e r m i n a t i o n               c o n c e r n i n g             w h e t h e r       o r       n o t     t h e       r e q u i r e m e n t s             o f

R u l e       5 6     o f     t h e       T e n n e s s e e           R u l e s         o f     C i v i l       P r o c e d u r e           h a v e       b e e n       m e t .

H i l l       v .     C i t y       o f       C h a t t a n o o g a ,             5 3 3       S . W . 2 d       3 1 1 ,       3 1 2     ( T e n n . C t .

A p p . 1 9 7 5 ) .               I n     d o i n g       s o ,       w e       m u s t       c o n s i d e r         t h e     p l e a d i n g s             a n d     t h e

e v i d e n t i a r y             m a t e r i a l s           i n     a     l i g h t         m o s t     f a v o r a b l e           t o     t h e       m o t i o n ' s

o p p o n e n t ,           a n d       w e     m u s t       d r a w       a l l       r e a s o n a b l e           i n f e r e n c e s           i n       t h e

o p p o n e n t ' s           f a v o r .           B l o c k e r           v .       R e g i o n a l       M e d i c a l         C e n t e r ,           7 2 2       S . W . 2 d

6 6 0     ( T e n n . 1 9 8 7 ) ;                 P o o r e         v .     M a g n a v o x         C o . ,       6 6 6       S . W . 2 d         4 8 ,       4 9

( T e n n . 1 9 8 4 ) ;                 J o n e s       v .     H o m e         I n d e m n i t y         I n s .       C o . ,       6 5 1       S . W . 2 d         2 1 3 ,

2 1 4     ( T e n n . 1 9 8 3 ) .



                            I n     t h e       c a s e       a t     h a n d ,         b o t h     p a r t i e s           s o u g h t       s u m m a r y

j u d g m e n t         b a s e d         u p o n       t h e       f a c t s         p r e s e n t e d .             N e i t h e r         p a r t y         r a i s e s


                                                                                          8
i s s u e       a s       t o       a n y         m a t e r i a l                f a c t ;         t h e r e f o r e ,                 w e       w i l l       r e s o l v e           t h i s

a p p e a l         u p o n         t h e         l e g a l           i s s u e s          a l o n e .



                                                                            N o t i c e            R e q u i r e m e n t



                            T h e           G i l l m a n s               c o n t e n d            t h a t         Z o n i n g           R e s o l u t i o n                 5 - 1 - 9 5

w h i c h       a m e n d e d               A r t i c l e             4      o f     t h e         z o n i n g             r e s o l u t i o n s               o f       L o u d o n

C o u n t y         t o     a d d           S e c t i o n             4 . 1 9 0          p e r t a i n i n g                   t o     w a s t e         d i s p o s a l

f a c i l i t i e s             i s         i n v a l i d             b e c a u s e            t h e       L o u d o n               C o u n t y         C o m m i s s i o n               f a i l e d

t o     p u b l i s h           a       s u m m a r y               o f      t h e       r e s o l u t i o n                   a t     l e a s t         1 5       d a y s         p r i o r     t o

t h e     p u b l i c           h e a r i n g                 o n     t h e        r e s o l u t i o n .                       T h e     G i l l m a n s             b a s e         t h i s

a r g u m e n t           o f       §       1 3 - 7 - 1 0 5               o f      T e n n e s s e e               C o d e           A n n o t a t e d             e n t i t l e d

“ A m e n d m e n t             o f         O r d i n a n c e s ”                  w h i c h         s t a t e s :

            (   a   )   T h     e       c o u     n   t   y     l   e g i    s l a t     i v e       b o   d   y     m a y           f r o   m       t i m   e t     o       t i m e
            a   m   e n d       t   h   e   n     u   m   b e   r   , s      h a p e     , b       o u n   d   a   r y , a           r e a       o   r   a   n y
            r   e   g u l a     t   i   o n       o   f     o   r     w i    t h i n       a n     y d     i   s   t r i c t           o r       d   i s t   r i c   t   s o r
            a   n   y   o t     h   e   r   p     r   o   v i   s   i o n      o f       a n y       z o   n   i   n g o r           d i n   a   n   c e ;       b   u   t a n y
            s   u   c h a       m   e   n d m     e   n   t     s   h a l    l n o       t b       e m     a   d   e   o r           b e c   o   m   e   e   f f e   c   t i v e
            u   n   l e s s         t   h e       s   a   m e       b e      f i r s     t s       u b m   i   t   t e d f           o r     a   p   p r o   v a l   ,
            d   i   s a p p     r   o   v a l         o   r     s   u g g    e s t i     o n s       t o       t   h e r e           g i o   n   a   l   p   l a n   n   i   n   g
            c   o   m m i s     s   i   o n       o   f     t   h   e r      e g i o     n i       n w     h   i   c h t h           e t     e   r   r i t   o r y       c   o   v e r e d
            b   y     t h e         o   r d i     n   a   n c   e     i s      l o c     a t e     d ,     a   n   d , i f             s u   c   h     r e   g i o   n   a   l
            p   l   a n n i     n   g     c o     m   m   i s   s   i o n      d i s     a p p     r o v   e   s     w i t h         i n     t   h   i r t   y (     3   0   )     d a y s
            a   f   t e r       s   u   c h       s   u   b m   i   s s i    o n ,       s u c     h a     m   e   n d m e n         t s     h   a   l l     r e q   u   i   r   e t h e
            f   a   v o r a     b   l   e v       o   t   e     o   f a        m a j     o r i     t y     o   f     t h e           e n t   i   r   e m     e m b   e   r   s   h i p
            o   f     t h e         c   o u n     t   y     l   e   g i s    l a t i     v e       b o d   y   .

                            ( b ) ( 1         )     E c e x         p t      a   s p     r o   v   i d e d         i   n       s u b d   i   v
                                                                                                                                             i       s i o   n     ( b ) (       2 ) ,
            b   e f o r     e f i n           a   l l   a y         d o p    t   i n g     a   n   y s u c         h       a   m e n d   m   e
                                                                                                                                             n       t ,     t h   e c o         u n t y
            l   e g i s     l a t i v         e     b d y o           s h    a   l l     h o   l   d a p           u   b   l   i c h     e   a
                                                                                                                                             r       i n g     t   h e r e       o n ,
            a   t   l e     a s t f           i   f t e n e           ( 1    5   ) d     a y   s   ' n o t         i   c   e     o f     t   h
                                                                                                                                             e         t i   m e     a n d
            p   l a c e       o f w           h   i c   s h         h a l    l     b e     g   i   v e n b         y       a   t l e     a   s
                                                                                                                                             t         o n   e     ( 1 )
            p   u b l i     c a t i o         n     i   a n           n e    w   s p a   p e   r     o f g         e n     e   r a l     c   i
                                                                                                                                             r       c u l   a t   i o n         i n
            t   h e c       o u n t y         .         c A         o m p    l   e t e     s   u   m m a r y         o     f     s u c   h   a       m e n   d m   e n t         s h a l   l
            b   e   p u     b l i s h         e d     t   a         l e a    s   t o     n c   e     i n t         h e         o f f i   c i a       l n     e w   s p a p       e r o     f
            t   h e c       o u n t y           o r i n               a      n   e w s   p a   p   e r o f           g e       n e r a   l   c       i r c   u l   a t i o       n i n
            t   h e c       o u n t y         .     T h e             s u    m   m a r   y     s   h a l l         i n c       l u d e     a         s t a   t e   m e n t         t h a   t
            a     c o m     p l e t e           c o p y             o f      t   h e     a m   e   n d m e n       t i         s a v     a i l       a b l   e     a n d         w h e r   e
            s   u c h       c o p y           m a y b e               o b    t   a i n   e d   .       I f         t h e         z o n   i n g         o r   d i   n a n c       e
            r   e z o n     e s p r           o p e r t y           , a          d e s   c r   i   p t i o n         o f         t h e     p r       o p e   r t   y t h         a t i     s


                                                                                                     9
            r e z o n e d       s h a l l         b e     i n c l u d e d           i n         t h e     s u m m a r y .           ( E m p h a s i s
            a d d e d )


                        T h e       r e c o r d         s h o w s         t h a t        t h e      N o t i c e         o f       P u b l i c       H e a r i n g         f o r

C o n s i d e r a t i o n           w a s       p u b l i s h e d           i n     t h e         M a r c h       1 6 ,       1 9 9 5       e d i t i o n         o f     t h e

N e w s     H e r a l d .           T h e r e a f t e r ,             o n       M a r c h         2 3 ,       1 9 9 5 ,       a     s u m m a r y         o f     t h e

a m e n d m e n t       t o     t h e       z o n i n g         o r d i n a n c e               w a s     p u b l i s h e d .               T h e     C o u n t y

C o m m i s s i o n         h e l d       t h e     p u b l i c           h e a r i n g           r e g a r d i n g           t h i s       a m e n d m e n t           o n

A p r i l     3 ,     1 9 9 5 .



                        W h e n       c a l l e d         u p o n         t o     c o n s t r u e             s t a t u t e s ,           c o u r t s       p r e s u m e

t h a t     t h e     g e n e r a l         a s s e m b l y           s e l e c t e d             t h e       w o r d s       d e l i b e r a t e l y ,             T e n n .

M a n u f a c t u r e d         H o u s i n g           A s s ' n .         v .     M e t r o p o l i t a n               G o v ' t . ,           7 9 8     S . W . 2 d

2 5 4 ,     2 5 7     ( T e n n . C t . A p p . 1 9 9 0 ) ,                     a n d         t h a t     e a c h       w o r d       i s     a     n e c e s s a r y

p a r t     o f     t h e     s t a t u t e .             T e n n .         G r o w e r s ,             I n c .     v .       K i n g ,       6 8 2       S . W . 2 d

2 0 3 ,     2 0 5     ( T e n n . 1 9 8 4 ) .               S t a t u t o r y                 w o r d s       d r a w     t h e i r         m e a n i n g         f r o m

t h e     c o n t e x t       o f     t h e       e n t i r e         s t a t u t e ,             K n o x       C o u n t y         e x     r e l .       K e s s e l         v .

L e n o i r       C i t y ,     T e n n . ,         8 3 7       S . W . 2 d         3 8 2 ,         3 8 7       ( T e n n . 1 9 9 2 ) ,             a n d       f r o m       t h e

s t a t u t e ' s       p u r p o s e s           a n d     o b j e c t i v e s .                   D o r r i e r         v .       D a r k ,       5 3 7       S . W . 2 d

8 8 8 ,     8 9 2     ( T e n n . 1 9 7 6 ) ;               P e a r s o n           v .         H a r d y ,       8 5 3       S . W . 2 d         4 9 7 ,       5 0 0

( T e n n . C t . A p p . 1 9 9 2 ) .                   F o r       t h i s       r e a s o n ,           i n     o r d e r         t o     a s c e r t a i n

l e g i s l a t i v e         i n t e n t ,         a     s t a t u t e           s h o u l d           b e     r e a d       a s     a     w h o l e ,         n o t     i n

p a r t s ,       J a m e s     C a b l e         P a r t n e r s           v .     J a m e s t o w n ,             8 1 8         S . W . 2 d       3 3 8 ,       3 4 2

( T e n n . C t . A p p . 1 9 9 1 ) ,               a n d       a     s t a t u t e ' s             m e a n i n g         i s       t o     b e     d e t e r m i n e d

n o t     f r o m     s p e c i a l         w o r d s       i n       a     s i n g l e           s e n t e n c e         o r       s e c t i o n ,         b u t       f r o m

t h e     a c t     t a k e n       a s     a     w h o l e ,         v i e w i n g             t h e     l e g i s l a t i o n             i n     l i g h t       o f       i t s

g e n e r a l       p u r p o s e .             L o f t i n         v .     L a n g s d o n ,             8 1 3     S . W . 2 d           4 7 5 ,     4 7 8

( T e n n . C t . A p p . 1 9 9 1 ) .


                                                                                        1 0
                              A f t e r         t h o r o u g h l y               r e v i e w i n g                   T . C . A .       § 1 3 - 7 - 1 0 5 ,            w e     h o l d

t h a t     t h e           L o u d o n         C o u n t y         C o m m i s s i o n                   m e t         n o t i c e       r e q u i r e m e n t s              s e t

f o r t h       f o r         t h e       a m e n d m e n t             o f       a n       o r d i n a n c e .                   T . C . A .          § 1 3 - 7 - 1 0 5

c l e a r l y           r e q u i r e s           t h e       i n i t i a l               n o t i c e             o f     p u b l i c          h e a r i n g         t o     b e

p u b l i s h e d             f i f t e e n         d a y s         p r i o r             t o      t h e          p u b l i c       m e e t i n g .                T h i s     i n i t i a l

n o t i c e         g u a r a n t e e s             c i t i z e n s               t h e         t i m e           t o     a d e q u a t e l y              p r e p a r e       f o r     t h e

p u b l i c         h e a r i n g s .               T h e       s t a t u t e               i s         c l e a r         i n     r e q u i r i n g            o n l y       t h a t     t h e

s u m m a r y           o f       t h e     a m e n d m e n t             b e         p u b l i s h e d                 o n c e     b e f o r e            t h e     p u b l i c

h e a r i n g .               W e     m u s t       p r e s u m e             t h a t           t h e         g e n e r a l         a s s e m b l y            s e l e c t e d         t h e

w o r d s       i n         T . C . A .         § 1 3 - 7 - 1 0 5             d e l i b e r a t e l y                     i n     o r d e r          t o     c o n v e y       i t s

i n t e n t         a n d         p u r p o s e ;           t h e r e f o r e ,                 w e       a f f i r m           t h e     g r a n t          o f     s u m m a r y

j u d g m e n t             a s     t o     t h e       i s s u e         o f         a d e q u a t e                 n o t i c e       o f      t h e       p u b l i c

h e a r i n g .



                        C o n s t i t u t i o n a l i t y                       o f       t h e         B u f f e r         Z o n e           R e q u i r e m e n t s



                              T h e       G i l l m a n s           c o n t e n d               t h a t           t h e     T r i a l          C o u r t       e r r e d       i n

f i n d i n g           t h e       b u f f e r         r e q u i r e m e n t s                    o f        S e c t i o n         4 . 1 9 0 B . 5

c o n s t i t u t i o n a l .                     T h e       G i l l m a n s               c l a i m             t h a t       t h i s        r e q u i r e m e n t           i s

a r b i t r a r y ,               c a p r i c i o u s ,             u n r e a s o n a b l e                       a n d ,       t h e r e b y ,

u n c o n s t i t u t i o n a l .                       A s     a l r e a d y               n o t e d ,               S e c t i o n       4 . 1 9 0          o f     t h e     L o u d o n

C o u n t y         Z o n i n g           R e s o l u t i o n             s t a t e s :

                              5 .         A n     u n   d i   s t   u   r b e d           b u f f       e r       i   s r e     q u i r e      d     a l   o n g     t h e
            p   e   r   i   m e t e r       o   f t     h e     s   i   t e .             A 3 0         0 '       b   u f f e   r s h a        l l     b   e
            m   a   i   n   t a i n e     d     o n     t h   e     f   r o n t           o f t         h e       s   i t e     a n d a          2   0 0   ' b     u f f e r
            a   l   o   n   g t h e         r   e m a   i n   i n   g     s i d       e     a n d         r   e   a   r l o     t l i n        e s   .       T h   e
            p   u   r   p   o s e o       f     t h e     b   u f   f   e r a         r   e a i         s     t   o     v i s   u a l l y        s   c r   e e n     t h e
            v   i   e   w     o f t       h e     o p   e r   a t   i   o n f         r   o m a         d j   o   i   n i n g     p r o p      e r   t i   e s     a n d
            p   u   b   l   i c r o       a d   s .       I   f     e   x i s t       i   n g v         e g   e   t   a t i v   e c o v        e r     i   s n     o t
            s   u   f   f   i c i e n     t     t o     a d   e q   u   a t e l       y     s c r       e e   n       t h e     o p e r a      t i   o n     t h   e n
            s   u   i   t   a b l e       n u   r s e   r y     s   t   o c k         s   h a l l         b   e       r e q u   i r e d .



                                                                                                  1 1
                          L o c a l     l e g i s l a t i v e               b o d i e s         h a v e       b r o a d       d i s c r e t i o n           i n

e n a c t i n g       o r     a m e n d i n g           z o n i n g         o r d i n a n c e s .                 W h e n     t h e     v a l i d i t y           o f     a

z o n i n g       o r d i n a n c e       i s       f a i r l y           d e b a t a b l e ,           t h e       c o u r t s       m a y     n o t

s u b s t i t u t e         t h e i r     j u d g m e n t             f o r     t h a t         o f     t h e       l o c a l     l e g i s l a t i v e             b o d y .

A     z o n i n g     o r d i n a n c e         s h o u l d           b e     f o u n d         v a l i d         u n l e s s     i t     i s       " c l e a r l y

a r b i t r a r y ,         c a p r i c i o u s ,             o r     u n r e a s o n a b l e ,               h a v i n g       n o     s u b s t a n t i a l

r e l a t i o n s h i p         t o     t h e       p u b l i c           h e a l t h ,         s a f e t y ,         o r     w e l f a r e ,         o r     p l a i n l y

c o n t r a r y       t o     t h e     z o n i n g           l a w s . "           M c C a l l e n           v .     C i t y     o f     M e m p h i s ,           7 8 6

S . W . 2 d       6 3 3 ,     6 4 0     ( T e n n . 1 9 9 0 ) .                 B e c a u s e           t h e       " r a t i o n a l         b a s i s "         t e s t

i s     t h e     m o s t     d e f e r e n t i a l               f o r m     o f      j u d i c i a l            s c r u t i n y ,       a     r e v i e w i n g

c o u r t       s h o u l d     u p h o l d         a       c h a l l e n g e d             z o n i n g       o r d i n a n c e         i f     t h e r e         i s     a n y

p o s s i b l e       r e a s o n       t h a t         c a n       b e     c o n c e i v e d           t o       j u s t i f y       i t .         F a l l i n         v .

K n o x     C o u n t y       B d .     o f     C o m m r ' s ,             6 5 6      S . W . 2 d          3 3 8 ,       3 4 3 - 4 4     ( T e n n . 1 9 8 3 ) .



                          A f t e r     t h o r o u g h             r e v i e w        o f      t h e       r e c o r d ,       w e     f i n d       t h a t       t h e

b u f f e r       r e q u i r e m e n t s           e s t a b l i s h e d              b y      S e c t i o n         4 . 1 9 0 B . 5         a r e

u n c o n s t i t u t i o n a l .               W h i l e           w e     a g r e e         w i t h       L o u d o n       C o u n t y       t h a t       t h e       1 0 0

f o o t     b u f f e r       z o n e     e s t a b l i s h e d               b y      t h e        g e n e r a l         a s s e m b l y       o f     t h e       S t a t e

o f     T e n n e s s e e       i s     m e r e l y           a     m i n i m u m ,           w e     f i n d       n o     r a t i o n a l         b a s i s       f o r

t h e     e s t a b l i s h m e n t           o f       a     3 0 0       f o o t      b u f f e r          i n     t h e     f r o n t       o r     2 0 0       f o o t

b u f f e r s       o n     t h e     s i d e s         a n d       i n     t h e      b a c k        o f     t h e       l a n d f i l l .           W h i l e         t h e

p r o v i s i o n         d o e s     s t a t e         t h a t       t h e     p u r p o s e           o f       t h e     b u f f e r       i s     “ t o

v i s u a l l y       s c r e e n       t h e       v i e w         o f     t h e      o p e r a t i o n            f r o m     a d j o i n i n g

p r o p e r t i e s         a n d     p u b l i c           r o a d s , ”       n o         d i r e c t       r e l a t i o n s h i p           e x i s t s

b e t w e e n       t h e s e       g o a l s       a n d         t h e     s i z a b l e           b u f f e r s         m a n d a t e d .           W h i l e         w e

b e l i e v e       t h a t     c o u n t i e s             c a n     i m p l e m e n t             s t a n d a r d s         m o r e     s t r i n g e n t             t h a n



                                                                                      1 2
t h o s e     e s t a b l i s h e d               t h r o u g h         t h e      i n t e n s e              s c i e n t i f i c           s t u d y       o f     t h e

S t a t e     o f     T e n n e s s e e ,              s u c h       s t r i c t e r             p r o v i s i o n s              m u s t       r e l a t e       i n     a

d e m o n s t r a b l y           r a t i o n a l           w a y       t o     t h e          g o a l s        o f       t h e     c o u n t y .



                        T h e         r e c o r d         c o n t a i n s          n o         b a s i s        b y       w h i c h       t h e     s e v e r e

b u f f e r s       e n a c t e d           p r o m o t e         t h e       h e a l t h ,            s a f e t y ,          a n d       w e l f a r e       o f       t h e

L o u d o n     C o u n t y .               T h e      r e c o r d         c o n t a i n s             n o      i m p a c t         o r     d e s i g n

c o n s i d e r a t i o n s             w h i c h         s u b s t a n t i a t e                t h e        q u a n t i t a t i v e             s t a n d a r d s           o f

t h i s     p r o v i s i o n ;             c o n v e r s e l y ,             s u c h          s e v e r e          b u f f e r s         r e d u c e       a n     1 1       a c r e

p r o p e r t y       t o     1       a c r e       o f     u s a b l e         l a n d          ( S e e        A p p e n d i x ) .               W e     c a n n o t

c o u n t e n a n c e         s u c h         s e v e r e         i n f r i n g e m e n t s                   o n     p r o p e r t y           w i t h o u t       a n y

r a t i o n a l       b a s i s .             W e      f i n d       t h i s       p r o v i s i o n                i s     c l e a r l y         a r b i t r a r y           a n d

u n r e a s o n a b l e           a s       i t     b e a r s        n o      d i r e c t          r e l a t i o n s h i p                t o     t h e     g o a l s

s t a t e d     i n     t h e         p r o v i s i o n s ;             t h e r e f o r e ,              w e ,        a s     a l r e a d y         s t a t e d ,         h o l d

t h a t     4 . 1 9 0 B . 5           i s     u n c o n s t i t u t i o n a l .



                        B a s e d           u p o n       t h e      a b o v e       f i n d i n g s ,                i s s u e       t h r e e         r e g a r d i n g

t h e     g r a n t     o f       a     v a r i a n c e           t o      t h e     a b o v e           p r o v i s i o n            i s       m o o t .



                                             F i v e       M i l e         S e p a r a t i o n               R e q u i r e m e n t



                        T h e         G i l l m a n s         a l s o         c o n t e n d            t h a t        t h e       T r i a l       C o u r t       e r r e d         i n

f i n d i n g       t h e     p r o h i b i t i o n               e s t a b l i s h e d                b y      § 4 . 1 9 0 B . 8           o f     a p p r o v a l           o f

a n y     l a n d f i l l         w i t h i n          f i v e       m i l e s       o f         a n     e x i s t i n g            l a n d f i l l

c o n s t i t u t i o n a l .                 T h e       G i l l m a n s          c l a i m           t h a t        t h e       f i v e       m i l e     s e p a r a t i o n

r e q u i r e m e n t         i s       a l s o        a r b i t r a r y ,           c a p r i c i o u s                  a n d     u n r e a s o n a b l e ;

t h e r e f o r e ,         t h e       G i l l m a n s           b e l i e v e           t h a t        i t        a l s o       s h o u l d       b e     h e l d



                                                                                         1 3
u n c o n s t i t u t i o n a l .                       L o u d o n             C o u n t y               Z o n i n g         R e s o l u t i o n                 § 4 . 1 9 0 B . 8

s t a t e s :

                          8     .       N   o w a       s   t   e d i       s   p o s     a l s i           t e s h a l l b e a p p r o v e d                               i f
            t   h   e s i       t   e i     s l o       c   a   t e d       w   i t h     i n 5             m i l e s ( a i r m i l e s ) o f                               a n
            e   x   i s t i     n   g o     p e r a     t   i   n g w       a   s t e       d i s p         o s a l s i t e .     T h i s
            r   e   q u i r     e   m e n   t s h       a   l   l n o       t     p r     e v e n t           t h e e x p a n s i o n o f a n
            e   x   i s t i     n   g a     p p r o     v   e   d l a       n   d f i     l l o p           e r a t i o n .


                              B e f o r e       d e a l i n g               w i t h           t h e         c o n s t i t u t i o n a l i t y                       o f     t h i s

p r o v i s i o n ,             w e     f i n d         i t         p r u d e n t             t o         a d d r e s s           w h e t h e r           t h e       T r i a l       C o u r t

e r r e d       i n       f a i l i n g         t o         f i n d         t h a t           t h i s           w a s       a n       e x p a n s i o n             o f     a n

e x i s t i n g           l a n d f i l l ,             t h e r e b y             f a l l i n g                 u n d e r         t h e       e x p a n s i o n             e x c e p t i o n

c o n t a i n e d             i n     s e c t i o n             4 . 1 9 0 B . 8 .                    T h e        L o u d o n           C o u n t y           B o a r d       o f     Z o n i n g

A p p e a l s           f o u n d       t h a t         t h e           G i l l m a n ’ s                 p e r m i t         r e q u e s t           w a s         n o t     f o r     t h e

p u r p o s e           o f     e x p a n d i n g               a n       e x i s t i n g                 l a n d f i l l .               I n s t e a d ,             t h e       B o a r d

f o u n d       t h a t         t h e       p e r m i t             r e q u e s t             w a s         f o r       a     n e w       l a n d f i l l             a n d       d e n i e d     a

v a r i a n c e .               I n     s o     d o i n g ,               t h e       B o a r d             o f     Z o n i n g           A p p e a l s             a d o p t e d       t h e

m e a n i n g           o f     t h e       p h r a s e             “ e x p a n s i o n                   o f     a n       e x i s t i n g           a p p r o v e d

l a n d f i l l ”             s u g g e s t e d             b y         P a t r i c k           C .         P h i l l i p s ,             L o u d o n             C o u n t y ’ s

p r o f e s s i o n a l               p l a n n e r ,               i n     h i s         N o v e m b e r               1 0 ,         1 9 9 7       m e m o r a n d u m .               M r .

P h i l l i p s           s u g g e s t e d             “ e x p a n s i o n                   o f         a n     e x i s t i n g             a p p r o v e d             l a n d f i l l

o p e r a t i o n ”             b e     d e f i n e d               a s :

            E   x   p   a n s   i o n     s h a     l   l       b   e     i n t   e   r   p   r e    t    e d a     s     t   o       a l l   o   w t     h   e
            c   o   n   t i n   u a n   c e o       f       o   p   e   r a t i   o   n   s     o    f      a w     a   s t   e       d i s   p   o s a   l     f a c i l i t y
            w   i   t   h i n     t h   e p r       o   p   e   r   t   y b o     u   n   d   a r    i    e s o     f     t   h   e     s i   t   e o     w   n e d a n d i n
            u   s   e     b y     s u   c h a       f   f   e   c   t   e d b     u   s   i   n e    s    s .       E   x p   a   n   s i o   n     s h   a   l l n o t b e
            c   o   n   s t r   u e d     t o       a   l   l   o   w     t h e       c   o   n t    i    n u a n   c   e     o   f     o p   e   r a t   i   o n s
            t   h   r   o u g   h t     h e a       c   q   u   i   s   i t i o   n       o   f      a    d d i t   i   o n   a   l     l a   n   d .


T h i s     d e f i n i t i o n               i s       n o t           f o u n d         i n        t h e        a p p l i c a b l e               z o n i n g           r e g u l a t i o n s

f o r     L o u d o n           C o u n t y .




                                                                                                    1 4
                                T h e       B o a r d           o f     Z o n i n g         A p p e a l s               a d o p t e d           t h i s       d e f i n i t i o n               o f

“ e x p a n s i o n ”                 t h e r e b y             e x c l u d i n g           t h e           G i l l m a n ’ s             f r o m       t h e         e x c e p t i o n

d r a f t e d           i n t o           t h e       p r o v i s i o n .               T h e             T r i a l       C o u r t         u p h e l d           t h i s         d e c i s i o n

s t a t i n g           i n         i t s     o p i n i o n :

                “   T   h   e     L   o   u d o   n       C   o u n t   y     B o a   r d       o f         Z o   n i n   g     A   p p   e a l s       f   o u   n   d       t h e
            P   l   a   i   n   t i   f   f s ’       a   p   p l i c   a   t i o n     t   o     b    e      f   o r     t h   e     o   p e n i n     g     o   f       a     n e w
            l   a   n   d   f   i l   l     r a   t   h   e   r t h     a   n t h     e     e   x p    a    n s   i o n     o   f     a   n e x i       s   t i   n   g
            l   a   n   d   f   i l   l   .       T   h   e     C o u   r   t f i     n d   s     t    h    i s     i n   t e   r   p r   e t a t i     o   n     t   o b       e
            e   n   t   i   r   e l   y     r e   a   s   o   n a b l   e     a n d     c   o   n s    i    s t   e n t     w   i   t h     t h e       f   a c   t   s a       n d
            t   h   e       p   r o   v   i s i   o   n   s     o f     t   h e l     a w   .          T    h e     e x   p a   n   s i   o n r e       q   u e   s   t e d       b y
            P   l   a   i   n   t i   f   f s     i   s       f o r     l   a n d     n o   t        o w    n e   d b     y     t   h e   m , n o       r     w   a   s i       t
            c   o   n   t   r   a c   t   e d     f   o   r     o r     a   p p r o   v e   d        b y      L   o u d   o n       C o   u n t y       w   h e   n     t h     e
            o   r   i   g   i   n a   l     p e   r   m   i   t w a     s     i s s   u e   d   .           T h   i s     i s       a     l a t e r     a   l
            e   x   p   a   n   s i   o   n o     f       a   n e x     i   s t i n   g     l   a    n d    f i   l l     o n   t   o     n e w p       r   o p   e r t y         t o
            b   e       a   c   q u   i   r e d       b   y     P l a   i   n t i f   f s       i    f      t h   e y     a r   e     a   b l e t       o     g   a i n t         h e
            r   e   q   u   i   s i   t   e a     p   p   r   o v a l   .       T h   e     f   a    c t      t   h a t     t   h   e     t w o t       r   a c   t s a r         e
            c   o   n   t   i   g u   o   u s     d   o   e   s n o     t     c o n   t r   o   l    .        T   h e     r i   g   h t     t o e       x   p a   n d a n
            e   x   i   s   t   i n   g     l a   n   d   f   i l l     c   a n b     e     r   e    a s    o n   a b l   y     i   n t   e r p r e     t   e d   ,   a s         t h e
            B   o   a   r   d     o   f     Z o   n   i   n   g A p     p   e a l s     h   a   s      d    o n   e ,     n o   t     t   o p e r       m   i t     t h e
            e   x   p   a   n   s i   o   n o     f       t   h e l     a   n d f i   l l       t    h r    o u   g h     t h   e     a   c q u i s     i   t i   o n o f
            a   d   d   i   t   i o   n   a l     l   a   n   d .       (   E m p h   a s   i   s      a    d d   e d )


                                T h e       c o u r t s             c o n s t r u e         z o n i n g             o r d i n a n c e s             u s i n g             t h e       s a m e

p r i n c i p l e s                 u s e d       t o         c o n s t r u e         s t a t u t e s .                   C i t y         o f     K n o x v i l l e               v .

B r o w n ,         1 9 5           T e n n .         5 0 1 ,         5 0 7 ,       2 6 0       S . W . 2 d             2 6 4 ,       2 6 7       ( 1 9 5 3 ) ;                 A n d e r s o n

C o u n t y         v .         R e m o t e           L a n d f i l l             S e r v s . ,             I n c . ,       8 3 3         S . W . 2 d         9 0 3 ,           9 0 8 - 0 9

( T e n n . C t . A p p . 1 9 9 1 ) .                               T h u s ,       w h e n          t h e        l a n g u a g e           o f     a       z o n i n g

o r d i n a n c e               i s       c l e a r ,           t h e       c o u r t s         w i l l           e n f o r c e           t h e     o r d i n a n c e                 a s

w r i t t e n .                 I f ,       h o w e v e r ,             t h e       l a n g u a g e               i s     u n c l e a r ,           “ t h e           C o u r t         s h o u l d

c a l l     u p o n             t h e i r         a r s e n a l             o f     i n t e r p r e t a t i o n a l                       r u l e s ,         p r e s u m p t i o n s

a n d     a i d s           t o       a r r i v e             a t     t h e       o r d i n a n c e ’ s                 m e a n i n g           a n d       i n t e n t . ”

W h i t t e m o r e                 v .     B r e n t w o o d               P l a n n i n g               C o m m ' n ,         8 3 5       S . W . 2 d           1 1 ,         1 5

( T e n n . C t . A p p . 1 9 9 2 ) .



                                A c c o r d i n g l y ,                 t h e       c o u r t s             c o n s t r u e           z o n i n g           o r d i n a n c e s             a s       a

w h o l e ,         T e n n e s s e e                 M a n u f a c t u r e d               H o u s .               A s s ' n         v .       M e t r o p o l i t a n                 G o v ' t ,

                                                                                                    1 5
7 9 8     S . W . 2 d       2 5 4 ,       2 5 7     ( T e n n . C t . A p p . 1 9 9 0 ) ,                       a n d       g i v e       t h e i r       w o r d s

t h e i r       n a t u r a l       a n d     o r d i n a r y           m e a n i n g           u n l e s s           t h e     o r d i n a n c e           r e q u i r e s

o t h e r w i s e .           B o l e s       v .     C i t y         o f     C h a t t a n o o g a ,                 8 9 2     S . W . 2 d         4 1 6 ,     4 2 0

( T e n n . C t . A p p . 1 9 9 4 ) .                 A       p r o p e r         c o n s t r u c t i o n               f u r t h e r s           t h e

o r d i n a n c e ' s         g e n e r a l         p u r p o s e s ,             J a g e n d o r f             v .     C i t y       o f     M e m p h i s ,         5 2 0

S . W . 2 d       3 3 3 ,     3 3 5       ( T e n n . 1 9 7 4 ) ;                 S t a t e         e x     r e l .         S m i t h       v .     C i t y     o f

N a s h v i l l e ,         5 1     T e n n . A p p .           2 3 ,       2 9 ,      3 6 4        S . W . 2 d         1 0 6 ,       1 0 9       ( 1 9 6 2 ) ,       b u t

a t     t h e     s a m e     t i m e       p r e v e n t s           t h e       o r d i n a n c e             f r o m       b e i n g       a p p l i e d         t o

c i r c u m s t a n c e s           b e y o n d       i t s         s c o p e .             R e d     A c r e s         I m p .       C l u b ,       I n c .       v .

B u r k h a l t e r ,         1 9 3       T e n n .       7 9 ,       8 4 - 8 5 ,           2 4 1     S . W . 2 d           9 2 1 ,       9 2 3     ( 1 9 5 1 ) .



                          T h e     c o u r t s       m u s t         a l s o       c o n s t r u e             z o n i n g         o r d i n a n c e s         w i t h

s o m e     d e f e r e n c e         t o w a r d         a     p r o p e r t y             o w n e r s ’         r i g h t         t o     t h e     f r e e       u s e     o f

t h e i r       p r o p e r t y .           S t a t e         e x     r e l .       M o r r i s           v .     C i t y       o f       N a s h v i l l e ,         2 0 7

T e n n .       6 7 2 ,     6 8 0 ,       3 4 3     S . W . 2 d         8 4 7 ,        8 5 0        ( 1 9 6 1 ) ;             B o l e s       v .     C i t y       o f

C h a t t a n o o g a ,           8 9 2     S . W . 2 d         4 1 6 ,       4 2 0         ( T e n n . C t . A p p . 1 9 9 4 ) ;                   S t a t e       e x

r e l .     S C A     C h e m .       S e r v s . ,           I n c .       v .     S a n i d a s ,             6 8 1       S . W . 2 d       5 5 7 ,       5 6 2

( T e n n . C t . A p p . 1 9 8 4 ) .                 A c c o r d i n g l y ,                 t h e       c o u r t s         s h o u l d         r e s o l v e

a m b i g u i t i e s         i n     a     z o n i n g         o r d i n a n c e             i n     f a v o r         o f     a     p r o p e r t y         o w n e r s ’

u n r e s t r i c t e d           u s e     o f     t h e i r         p r o p e r t y .               S t a t e         e x     r e l .       W r i g h t       v .       C i t y

o f     O a k     H i l l ,       2 0 4     T e n n .         3 5 3 ,       3 5 6 ,         3 2 1     S . W . 2 d           5 5 7 ,       5 5 9     ( 1 9 5 9 ) .



                          R e l y i n g       o n     t h e         n a t u r a l           a n d     o r d i n a r y           m e a n i n g         o f     t h e

p r o v i s i o n ,         a n d     i n t e r p r e t i n g               a n y      a m b i g u i t y              i n     f a v o r       o f     t h e     o w n e r ’ s

u n r e s t r i c t e d           u s e     o f     t h e       p r o p e r t y ,             w e     m u s t         d i s a g r e e         w i t h       t h e

C h a n c e l l o r .             T h e     n a t u r a l           i n t e r p r e t a t i o n                 o f     “ e x p a n s i o n ”             d o e s     n o t

p r o v i d e       d i f f e r e n t i a t i o n               b e t w e e n          e x p a n s i o n              i n t o       f o r m e r l y         o w n e d       a n d



                                                                                      1 6
n e w l y     a s c e r t a i n e d           p r o p e r t y .             S u c h         f o r c e d         c o n s t r u c t i o n           o f     z o n i n g

o r d i n a n c e s         a l l o w s       z o n i n g         b o a r d s        u n l i m i t e d            d i s c r e t i o n           t o     g r a n t     o r

d e n y     p e r m i t s         a t   w i l l       b y       c h a n g i n g           a n d     a d d i n g         t o     t h e       b a s i c

i n t e r p r e t a t i o n s           o f     e a c h         p r o v i s i o n .               C h a n g e s ,           s u c h     a s     c h a n g i n g       t h e

d e f i n i t i o n         o f     e x p a n s i o n ,           c a n     e a s i l y           o c c u r       t h r o u g h         t h e     p r o p e r

l e g i s l a t i v e         c o u r s e .           F o r       t h e     a b o v e         r e a s o n ,           w e     h o l d       t h a t     t h e

G i l l m a n s ’       p e r m i t         r e q u e s t         w a s     f o r         t h e     e x p a n s i o n           o f     a n     e x i s t i n g

l a n d f i l l       o p e r a t i o n ,           t h e r e b y         f a l l i n g           u n d e r       t h e       e x c e p t i o n         o f

p r o v i s i o n       4 . 1 9 0 B . 8 .



                        B a s e d       o f     t h e       a b o v e       f i n d i n g ,           i t       i s     u n n e c e s s a r y           t o

a d d r e s s       t h e     c o n s t i t u t i o n a l i t y               o f         t h e     f i v e       m i l e       s e p a r a t i o n

r e q u i r e m e n t         c o n t a i n e d           i n     § 4 . 1 9 0 B . 8           a n d       w e     f i n d       i s s u e       s i x

r e g a r d i n g       t h e       g r a n t       o f     a     v a r i a n c e           t o     t h e       a b o v e       p r o v i s i o n         m o o t .



                        F o r       t h e     f o r e g o i n g           r e a s o n s           t h e     j u d g m e n t           o f     t h e     T r i a l

C o u r t     i s     a f f i r m e d         i n     p a r t ,         v a c a t e d         i n     p a r t ,         a n d     t h e       c a u s e

r e m a n d e d       f o r       s u c h     f u r t h e r         p r o c e e d i n g s ,               i f     a n y ,       a s     m a y     b e

n e c e s s a r y       a n d       c o l l e c t i o n           o f     c o s t s         b e l o w .           C o s t s       o f       a p p e a l       a r e

a d j u d g e d       a g a i n s t         t h e     D e f e n d a n t s .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .




                                                                                    1 7
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                  1 8